UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 1) Under the Securities Exchange Act of 1934 Presidential Realty Corporation (Name of Issuer) Class B Common Stock (Title of Class of Securities) 741004204 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 741004204 13G (Page 2 of7 Pages) 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Leeward Capital, L.P. 94-32559184 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Citizenship or Place of OrganizationCalifornia Number of Shares Bene­ficially by Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person0 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0% 12. Type of Reporting Person (See Instructions): OO (Limited Partnership) CUSIP No. 741004204 13G (Page3 of7 Pages) 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Leeward Investments, LLC 94-32559183 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Citizenship or Place of OrganizationCalifornia Number of Shares Bene­ficially by Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person0 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0% 12. Type of Reporting Person (See Instructions): OO (Limited Liability Company) CUSIP No. 741004204 13G (Page4 of7 Pages) 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Mr. Kent M. Rowett 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Citizenship or Place of OrganizationUnited States Number of Shares Bene­ficially by Owned by Each Reporting Person With: 5. Sole Voting Power0 6. Shared Voting Power0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person0 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0% 12. Type of Reporting Person (See Instructions): IN Item 1. (a) Name of Issuer: Presidential Realty Corporation (b) Address of Issuer's Principal Executive Offices: 180 South Broadway White Plains, New York 10605 Item 2. (a) Name of Person Filing: Leeward Capital, L.P., Leeward Investments, LLC and Mr. Kent M. Rowett (b) Address of Principal Business Office or, if None, Residence: 1010 E. Sir Francis Drake Blvd., Suite 202 Kentfield, CA94904 (c) Citizenship: California (Leeward Capital, L.P. and Leeward Investments, LLC) and United States (Mr. Kent M. Rowett) (d) Title of Class of Securities: Class B Common Stock (e) CUSIP Number: 741004204 Item 3. If this statement is filed pursuant to ss.240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a:N/A (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15U.S.C 80a-8). (e) o An investment adviser in accordance with ss.240.13d-l(b)(l)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with ss.240.13d-l(b)(l)(ii)(F); (g) o A parent holding company or control person in accordance with ss.240.13d-l(b)(l)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (Page 5 of7 Pages) (i) o A church plan that is excluded from the definition of an investment company under section3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with ss.240.13d-l(b)(l)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:0. (b) Percent of class:0. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:0. (ii) Shared power to vote or to direct the vote:0. (iii) Sole power to dispose or to direct the disposition of:0. (iv) Shared power to dispose or to direct the disposition of:0. Item 5. Ownership of Five Percent or Less of a Class. [ X ] Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. Exhibit 1 to the original Schedule 13G dated January 2, 2009(Joint Filing Agreement) is incorporated herein by reference and identifies the group members. Item 9. Notice of Dissolution of Group. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. (Page 6 of7 Pages) SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January 3, 2012 LEEWARD CAPITAL, L.P. By: Leeward Investments, LLC General Partner By: /s/ Kent M. Rowett Kent M. Rowett Manager LEEWARD INVESTMENTS, LLC By:/s/ Kent M. Rowett Kent M. Rowett Manager KENT M. ROWETT /s/ Kent M. Rowett Kent M. Rowett (Page7 of7 Pages)
